USCA11 Case: 22-10907    Document: 23-1     Date Filed: 12/28/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10907
                          Non-Argument Calendar
                          ____________________

       DONTE GLOSTER,
                                                   Petitioner-Appellant,
       versus
       UNITED STATES OF AMERICA,
       WARDEN FDC MIAMI,


                                                Respondents-Appellees.
                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   D.C. Docket No. 9:21-cv-82053-DMM
                          ____________________
USCA11 Case: 22-10907     Document: 23-1     Date Filed: 12/28/2022    Page: 2 of 2




       2                      Opinion of the Court               22-10907


       Before GRANT, LAGOA, and BRASHER, Circuit Judges.
       PER CURIAM:
              Federal prisoner Donte Gloster appeals the district court’s
       denial of his 28 U.S.C. § 2241 petition for writ of habeas corpus.
       We assume the parties’ familiarity with the factual and procedural
       background, the issues raised on appeal, and the applicable law.
       Gloster argues that the Bureau of Prisons was required to credit
       time he spent in prison as part of his sentence for drug and firearm
       offenses toward the new term of imprisonment he received on rev-
       ocation of supervised release. We conclude that for purposes of
       calculating credit for prior custody under 18 U.S.C. § 3585(b), the
       “offense” for which Gloster’s 30-month revocation sentence was
       imposed was his violation of the conditions of his supervised re-
       lease, not the drug and firearm crimes for which his original 262-
       month term of imprisonment (later reduced to 188 months) was
       imposed. We therefore affirm.
             AFFIRMED.